Citation Nr: 0739283	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  06-39 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD), and if so, whether 
entitlement to service connection for PTSD is warranted.  

2.  Entitlement to a temporary total evaluation under 38 
C.F.R. § 4.29, based on hospital treatment in excess of 21 
days for a service-connected condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to 
September 1985.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional (RO), which determined that new and material 
evidence had not been submitted to reopen the veteran's claim 
of service connection for post-traumatic stress disorder, and 
denied entitlement to a temporary total evaluation under 38 
C.F.R. § 4.29, based on hospital treatment in excess of 21 
days for a service-connected condition.  

In August 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  During the hearing, the veteran 
waived initial RO consideration of the new evidence submitted 
in conjunction with the hearing.  38 C.F.R. § 20.1304(c) 
(2007).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  In a May 2005 rating decision, the agency of original 
jurisdiction (AOJ) denied entitlement to service connection 
for post-traumatic stress disorder (PTSD).  The veteran did 
not appeal the decision.  

3.  The evidence received since the May 2005 rating decision 
was not previously of record and relates to an unestablished 
fact necessary to substantiate the claim for service 
connection for post-traumatic stress disorder (PTSD).  

4.  The veteran did not engage in combat with the enemy.

5.  The veteran's statements, without objective corroborating 
evidence, are insufficient to verify the actual occurrence of 
her alleged in-service stressors.  

6.  The evidence of record demonstrates that the veteran was 
hospitalized on several occasions for a nonservice-connected 
disability.  


CONCLUSIONS OF LAW

1.  The May 2005 rating decision that denied entitlement to 
service connection for post-traumatic stress disorder (PTSD) 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
20.302(b), 20.1103 (2007).

2.  The evidence since the May 2005 rating decision, which 
denied service connection for post-traumatic stress disorder 
(PTSD), is new and material, and the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).

4.  As the veteran does not have basic eligibility for a 
temporary total rating under the provisions of 38 C.F.R. § 
4.29, the claim is without legal merit.  38 C.F.R. § 4.29 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision   
A.  New and Material

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.  

At the time of the May 2005 rating decision which denied 
service connection for post-traumatic stress disorder (PTSD), 
the evidence of record consisted of the veteran's service 
medical records, military service personnel records, VA 
outpatient treatment records from October 1997 to January 
2005, private treatment records dated July 1987 to February 
1997, and the veteran's application for compensation 
benefits.  The veteran contends that her PTSD is attributed 
to being sexually assaulted twice during her military service 
and witnessing dead bodies while retrieving the human remains 
from a plane crash.  

In the May 2005 rating decision, the RO denied service 
connection for PTSD.  The RO explained that while the 
veteran's service medical records demonstrate many 
disciplinary problems during her military service, the 
records are absent of any reported sexual assaults.  The RO 
acknowledged the VA outpatient treatment reports which 
reflect alleged assaults prior to and during service, but 
determined that there was no verifiable stressor or medical 
diagnosis of PTSD to link the veteran's condition to her 
active service.  The veteran was notified of the denial in a 
May 2005 letter, including her appeal rights, and she did not 
appeal the decision.  Thus, it is final. See 38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103.  

The Board has reviewed the evidence of record and finds that 
the veteran has submitted new and material evidence to reopen 
the claim of service connection for PTSD.  Specifically, the 
veteran has submitted additional treatment records which 
reflect a current diagnosis and treatment for PTSD, 
additional statements by the veteran of her alleged sexual 
assaults and traumatic experiences during service, a November 
2005 lay statement attesting to the alleged sexual assault 
and traumatic experiences incurred during service, results 
from an October 2006 VA examination, and testimony elicited 
during the August 2007 hearing.  Given the state of the 
current record and the newly received evidence, the Board 
finds that new and material evidence has been submitted.  
Thus, the claim is reopened.  

B.  Post-Traumatic Stress Disorder (PTSD)  

The veteran testified during the August 2007 hearing that her 
PTSD is related to being sexually assaulted and witnessing 
traumatic experiences during her military service.  She 
explained during the hearing that she was assigned to assist 
with forensic and pathological testing involving a plane 
crash and the recovering of twenty-one bodies, which resulted 
in her having severe daily nightmares thereafter.  The 
veteran further added that in 1982, while stationed in Fort 
Ord, she was sexually assaulted twice by a fellow soldier and 
a recruiting sergeant.  She stated that she reported both 
assaults, and contends that these events during her military 
service caused her PTSD.  

Service connection may be established for a disability 
resulting from diseases or injuries which are present in 
service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (2007); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f).  Furthermore, if the veteran did not 
engage in combat with the enemy, or if the claimed stressors 
are not related to combat, then the veteran's testimony alone 
is not sufficient to establish the occurrence of the claimed 
stressors, and that testimony must be corroborated by 
credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 
128 (1997).  Service department records must support, and not 
contradict, the veteran's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  If the 
veteran was not engaged in combat, corroborative evidence of 
her claimed in-service stressors must be introduced.  

In this case, the veteran contends that her noncombat-related 
stressors caused her PTSD.  As the veteran's claimed 
stressors do not involve being engaged in combat with the 
enemy, her lay testimony alone is not enough to establish the 
occurrence of the alleged stressors.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  To that end, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies her testimony or statements as to 
the occurrence of the claimed stressors.  See West (Carlton) 
v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Moreover, a medical opinion diagnosing 
PTSD does not suffice to verify the occurrence of the claimed 
in-service stressors.  See Moreau, 9 Vet. App. at 395-96; 
Cohen, 10 Vet. App. at 142.

Since the veteran's claimed stressors also allege trauma of a 
sexual nature, the Board notes that in Patton v. West, 12 
Vet. App. 272, 278 (1999), the Court specified that there are 
special evidentiary procedures for PTSD claims based on 
personal assault.  VA ADJUDICATION MANUAL M21-1MR, Part IV, 
subpart ii.1.D.17.  Because personal trauma is an extremely 
personal and sensitive issue, many incidents of personal 
trauma are not officially reported, and the victims of this 
type of in-service trauma may find it difficult to produce 
evidence to support the occurrence of the stressor.  It is 
often necessary to seek alternative evidence.  Id.

Further, with respect to a claim of entitlement to service 
connection for PTSD based on an alleged personal assault, 38 
C.F.R. § 3.304(f) (3) provides that if a PTSD claim is based 
on in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f) (3).  

In the instant case, the veteran has asserted, including 
sworn testimony before the undersigned, that she is entitled 
to service connection for PTSD because she has developed this 
condition as a direct result of being raped twice and 
witnessing dead bodies.  However, a review of the service 
medical records and post service medical evidence does not 
reveal any reliable evidence which might substantiate her 
assertions in this regard.  While the veteran's service 
personnel records reflect a myriad of disciplinary problems 
involving drug abuse, which resulted in a decrease of the 
veteran's performance, there is no indication that the 
veteran was sexually assaulted or was involved in the 
retrieval of dead bodies from a plane crash.  Prior to 
discharge in May 1985, psychiatric evaluation of the veteran 
was normal, and the veteran indicated on her May 1985 report 
of medical history as never having or had nervous trouble of 
any sort, depression, or excessive worry.  

Furthermore, although post service clinical evidence includes 
records reflecting diagnoses of PTSD, these diagnoses were 
not necessarily based on the actual occurrence of the 
veteran's claimed in-service assaults.  They are based 
entirely on her assertions in this regard, rather than any 
reliable or objective confirmatory evidence.  The Court has 
stated that "[i]t is the duty of the [Board] as the 
factfinder to determine credibility of the testimony and 
other lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).  As such, the veteran was afforded a VA 
examination in October 2006 for her PTSD.  During the 
examination, the veteran reported the two sexual assault 
incidents and the recovering process of dead bodies, but the 
examiner opined that there was insufficient evidence to 
warrant a diagnosis of PTSD.  The examiner noted that the 
veteran has cited numerous stressors both prior to her 
military service and during her service, which makes it 
difficult to reconcile these "differing reported 
stressors."  Such inconsistencies led the VA examiner to 
conclude that it would be "difficult to [differentiate] 
between a military stressor and her post-traumatic stress 
disorder symptomatology."  

While the veteran has asserted that her PTSD resulted from 
two sexual assaults and the witnessing of dead bodies, there 
is simply no evidence corroborating her claim.  Not only is 
there an absence of supportive evidence but the veteran 
herself does not appear to be an accurate historian and it is 
unlikely that her stressors are verifiable in view of the 
inconsistencies in her claim.  There is no independent 
evidence of record showing that her military occupational 
specialties (MOSs) exposed her to the asserted stressful 
events.  Thus, there is no credible supporting evidence to 
corroborate her alleged inservice stressors.  

In addition, as previously indicated, service connection for 
PTSD requires medical evidence establishing a diagnosis of 
the condition; credible supporting evidence that the claimed 
in-service stressor occurred; and, a link established by 
medical evidence, between current symptoms and an in-service 
stressor.  As stated, although the medical evidence of record 
reflects multiple diagnoses of PTSD attributing the veteran's 
PTSD to her sexual assaults and traumatic experience in the 
military, the current diagnosis is based on the unverified 
stressor events claimed by the veteran.  As such, because the 
diagnosis rests on stressors which have not been verified, it 
fails to satisfy the criteria noted above for a valid PTSD 
diagnosis for VA purposes.  See 38 C.F.R. § 3.304(f).

The Board notes in passing that under 38 C.F.R. § 3.304(f) 
evidence from sources other than the veteran's service 
records may corroroborate her account of an alleged personal 
assault.  In this regard, the veteran has submitted a 
November 2005 statement from her mother who noted a change in 
the veteran's behavior following service and indicated that 
she had been told by the veteran of the traumatic events that 
occurred during service.  While the Board acknowledges the 
statement and sympathizes with the veteran and her mother, 
this letter is of little or no probative value.  The letter 
was submitted by the veteran's mother approximately 15 years 
post service and it does not provide independent verification 
that the incidents alleged by the veteran actually occurred.  
The letter is also inconsistent with the contemporaneous and 
credible objective evidence of record, i.e., service records.  
Thus, the criteria of 38 C.F.R. § 3.304(f) are still not met.  

The Board does not doubt the sincerity of the veteran's 
beliefs that her claimed condition of PTSD is attributable to 
service.  However, as a lay person without the appropriate 
medical training and expertise, she simply is not competent 
to provide a probative opinion on a medical matter, to 
include the diagnosis of a specific disability.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

Since a valid diagnosis of PTSD based upon a verified 
stressor is not of record, a preponderance of the evidence is 
against the veteran's claim.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

C.  Temporary Total Evaluation Due to Hospitalization in 
Excess of 21 days for a Service-Connected Condition  

The veteran contends that she is entitled to a temporary 
total rating based on a period of VA hospitalization in 
October 2005.  The Board notes that the veteran is not 
service-connected for any disability.  

VA regulations provide that a total disability rating will be 
assigned without regard to other provisions of the VA 
Schedule for Rating Disabilities (Rating Schedule) when it is 
established that a service-connected disability has required 
hospital treatment in a VA or approved hospital for a period 
in excess of 21 days.  See 38 C.F.R. § 4.29 (2007).  

In this case, the veteran was hospitalized on several 
occasions and treated for a nonservice connected disability, 
in this case, PTSD, which precludes a temporary total 
evaluation as required under 38 C.F.R. § 4.29.  As the law 
and not the evidence of record is dispositive in this case, 
the claim must be denied because of the lack of legal 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must (1) inform the 
claimant of any information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in her possession that 
pertains to the claim.  The VCAA notice should be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.

In regards to the veteran's claim of temporary total 
evaluation under the provisions of 38 C.F.R. § 4.29, the VCAA 
is not applicable to matters in which the law, and not the 
evidence, is dispositive.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).  VA will refrain from providing 
assistance in obtaining evidence where the claimant is 
ineligible for the benefits sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  38 C.F.R. § 3.159(d).  When there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating her claim, VCAA does not 
apply.  38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

This issue turns on whether the veteran was hospitalized for 
a service-connected disability, in this case, the veteran's 
claimed PTSD.  Since the Board has determined that service 
connection is not warranted for the veteran's PTSD, the law 
is dispositive in this case and thus, the VCAA is not 
applicable.  

Turning to the veteran's service connection claim for PTSD, 
the Board finds that the VCAA notice requirements have been 
satisfied by the March 2005 and November 2005 letters sent to 
the veteran.  In both letters, VA informed the veteran that 
in order to substantiate a claim for service connection, the 
evidence needed to show she had a current disability, a 
disease or injury in service, and evidence of a nexus between 
the post-service disability and the disease or injury in 
service, which was usually shown by medical records or 
medical opinions.

As to informing the veteran of which information and evidence 
she was to provide to VA and which information and evidence 
VA would attempt to obtain on her behalf, in the letter, VA 
informed her it had a duty to obtain records held by any 
federal agency.  It also informed her that on her behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  VA also told the veteran that she 
could obtain private records herself and submit them to VA.  
Finally, the veteran was informed that she should submit any 
evidence in her possession that pertained to the claim.

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which establishes new requirements 
regarding the VCAA notice and reopening claims.  The Court 
held that the VCAA notice must include the bases for the 
denial in the prior decision and VA must respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  The question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (holding 
evidence is material if it is relevant to and probative of an 
issue that was a specified basis for the last final 
disallowance).  Even though the veteran was not apprised of 
the information necessary to reopen her claim, the claim has 
been reopened and there is no prejudice to the veteran in 
this regard.  

During the pendency of the appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal should the claim be granted.  Despite the inadequate 
notice, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concluded above that a preponderance of the evidence is 
against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current claim, VA has obtained the veteran's service 
medical records, VA outpatient treatment records from October 
1997 to August 2007, and private treatment records dated July 
1988 to February 1997.  The veteran was also provided an 
examination in connection with her claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  



ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened.  

Entitlement to service connection for PTSD is denied.  

Entitlement to a temporary total evaluation under 38 C.F.R. § 
4.29, based on hospital treatment in excess of 21 days for a 
service-connected condition is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


